Electronically Filed
                                                               Supreme Court
                                                               SCWC-29597
                                                               09-MAR-2011
                                                               09:40 AM
                              NO. SCWC-29597

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           COMPUSA STORES LP,
                     Respondent/Taxpayer-Appellant,

                                     vs.

              DEPARTMENT OF TAXATION, STATE OF HAWAI#I,
                        Petitioner/Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                            (TX05-0065)

               ORDER DENYING MOTION FOR RECONSIDERATION
                (By: Recktenwald, C.J., for the court1)

            Upon consideration of Respondent/Taxpayer-Appellant’s

Motion for Reconsideration filed on March 3, 2011, and pursuant

to Hawai#i Rules of Appellate Procedure Rule 40(d),

            IT IS HEREBY ORDERED that the motion is denied.

            DATED:   Honolulu, Hawai#i, March 9, 2011.

                                    /s/ Mark E. Recktenwald

                                    Chief Justice




      1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and
Circuit Judge Lee, assigned by reason of vacancy.